Citation Nr: 1446944	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-06 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to a rating in excess of 10 percent for peroneal tendon subluxation. 

4.  Entitlement to a rating in excess of 10 percent for residuals of right ankle joint pain, status post right tibia fracture.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel
INTRODUCTION

The Veteran had active duty service from April 2005 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran did not appear for a July 2012 Travel Board hearing which had been scheduled at her request.

The issue of entitlement to service connection for a low back disability and the issues of entitlement to increased ratings for peroneal tendon subluxation and  for residuals of right ankle joint pain, status post right tibia fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown by the competent medical evidence of record to have a current hearing loss disability according to VA standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to the Veteran's claim of service connection for bilateral hearing loss, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Although a copy of the actual VCAA notification is not contained in the record, there is a signed "Notice Acknowledgment and Response for Benefits Delivery at Discharge Program", indicating that the Veteran was notified of the information needed to substantiate and complete her claim, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain.  The appeal was most recently readjudicated in the November 2009 statement of the case (SOC), and as such, she has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate. 

The Veteran's available service treatment records (STRs), including a June 2008 separation examination report, have been secured.  The Veteran was afforded a VA examination in December 2008.  The VA examination report contains audiometric findings sufficient to provide probative medical evidence adequate for adjudication purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131;
38 C.F.R. § 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disability, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including sensorineural hearing loss (SNHL) as an organic disease of the nervous system), may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for organic disease of the nervous system).  38 U.S.C.A. §§ 1112, 1113, 1137;
38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran contends her bilateral hearing loss is a result of her active duty service, working on the flight deck as an aviation boatswains mate handler.  

During her active duty service, the Veteran's hearing was monitored under a hearing conservation program.  Reference audiograms from May 2005 to May 2008 showed normal hearing.  

On June 2008 separation examination, puretone thresholds, in decibels, were: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
0
5
-10
LEFT
5
0
-5
0
-10

Speech recognition was not measured.  No hearing loss disability was identified. 

On December 2008 VA examination, puretone thresholds, in decibels, were: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
15
15
10
10
15

Speech recognition was 100 percent in both ears.  The examiner concluded that there was no measurable hearing loss, according to VA standards, in either ear.  

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (i.e., hearing loss).  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

There is no competent evidence of record that the Veteran has (or during the pendency of this claim has had) a hearing loss disability.  As shown above, audiometry revealed no measurable hearing loss disability in either ear.   

The Board has considered the Veteran's lay statements that she has hearing loss.  While the Veteran is competent to provide evidence about complaints or symptoms she has experienced (such as a perceived decrease in hearing acuity), she is not a medical professional and is not competent to establish by her opinion that she has a hearing loss disability, as that requires audiometric studies.  See 38 C.F.R. § 3.385. 

Without competent evidence of current hearing loss disability, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.





REMAND

Regarding the Veteran's claim of service connection for low back disability, the Board notes that the Veteran was afforded a VA examination in January 2009.  However, the Board finds the examination inadequate for adjudication purposes, as the examiner did not provide an opinion as to etiology of the claimed disability.  Notably, the examiner failed to acknowledge the Veteran's STRs which show that she was treated for low back pain in August 2005.  Furthermore, the Veteran's representative contends that, in the alternative, her low back disability is secondary to (caused or aggravated by) her service-connected disabilities (residuals of right ankle joint pain, status post right tibia fracture; peroneal tendon subluxation; and/or right flatfoot deformity) (see the October 2014 Appellate Brief).  Accordingly, another examination to secure a medical opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to the increased rating claim for service-connected peroneal tendon subluxation, the Board notes that Veteran was last afforded a VA examination in January 2009.  Given the length of time since the examination, the Board concludes that a more contemporaneous examination to assess the current severity of her service-connected peroneal tendon subluxation is necessary.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board finds that the notice of disagreement (NOD) as to the March 2009 rating decision, received in June 2009 (that triggered the appeals addressed above), also challenged the assigned rating for residuals of right ankle joint pain, status post right tibia fracture.  The RO has not issued a SOC as to that issue.  A submission of a timely NOD triggers the appeal process, and requires issuance of a SOC.  Under these circumstances, the Board is required to remand this matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  As such, this matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after the SOC is issued.  Id. at 240-41.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must issue a SOC addressing the matter of entitlement to a rating in excess of 10 percent for residuals of right ankle joint pain, status post right tibia fracture.  The Veteran should be advised that she must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  If such occurs, the matter should be certified to the Board for appellate review.

2. The Veteran should be asked to identify all providers of evaluation and/or treatment she has received for her disabilities since her separation from service, and to provide releases necessary for VA to obtain any private records of such evaluations and/or treatment.  The AOJ should secure for the record copies of complete clinical records from all sources identified.  If any records identified are unavailable, the reason for their unavailability must be noted in the record.

3. The AOJ should ascertain whether the Veteran receives VA treatment, and if so, secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the claimed disabilities.  

4. After the above development has been completed, the AOJ should schedule the Veteran for the appropriate VA examination(s) to (1) determine the nature and likely etiology of any low back disability she may have, and (2) determine the current severity of her service-connected peroneal tendon subluxation.  The Veteran's entire record must be reviewed by the examiner(s) in conjunction with the examination(s).  Any indicated tests or studies should be completed.  Based on review of the record and examination of the Veteran, the examiner(s) must offer opinions that respond to the following: 

Service Connection: 

a. Please identify (by medical diagnosis) any low back disability found.

b. Please identify the likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's service, to include any injuries therein?

c. Is it at least as likely as not (a 50% or greater probability) that the Veteran's low back disability was either caused or aggravated by (increased in severity due to) her service-connected disabilities (residuals of right ankle joint pain, status post right tibia fracture; peroneal tendon subluxation; and/or right flatfoot deformity)?  

If the opinion is to the effect that a service-connected disability did not cause, but aggravated, her low back disability, the examiner should specify, to the extent possible, the degree of such disability (pathology/impairment) resulting from such aggravation.

Increased Rating: 

d. Determine the current severity of the Veteran's service-connected peroneal tendon subluxation.  The examiner should specifically comment on the impact the disability has on the Veteran's occupational functioning.

The examiner(s) must explain the rationale for all opinions in detail.

5. The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


